NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                    Submitted March 31, 2009*
                                      Decided April 1, 2009


                                                Before
                                FRANK H. EASTERBROOK, Chief Judge
                                DIANE P. WOOD, Circuit Judge

                                DIANE S. SYKES, Circuit Judge

No. 07-3907
                                                                   Appeal from the United
UNITED STATES OF AMERICA,                                          States District Court for the
      Plaintiff-Appellee,                                          Western District of Wisconsin.
                v.                                                 No. 07-CR-082-S
JEFFREY L. LORANGER,                                               John C. Shabaz, Judge.
      Defendant-Appellant.


                                                 Order
    Jeffrey Loranger, who has been convicted of possessing a firearm despite an earlier
felony conviction, see 18 U.S.C. §922(g)(1), asked for a below-Guidelines sentence on
the ground that he suffers from post-traumatic stress disorder attributable to his mili-
tary service in Vietnam. During the course of sentencing the district judge said that no
medical evidence supports Loranger’s argument. He contends that the judge erred, and
the prosecutor has confessed error.
    The judge stated that Loranger could not find “any medical doctor who would sus-
tain” a diagnosis of post-traumatic stress disorder, and that no evidence in the record
shows that Loranger ever experienced trauma. Yet, as the judge had recognized earlier
in the proceeding, Dr. Jeffrey Schiffman diagnosed Loranger as a victim of post-
traumatic stress disorder. The prosecutor has not questioned that diagnosis; there is no
contrary evidence of record. The judge’s finding therefore is clearly erroneous.
   It is difficult to say whether the judge’s error affected the sentence. Because the
prosecutor bears the risk of non-persuasion on harmless-error analysis, see O’Neal v.

   * After examining the briefs and the record, we have concluded that oral argument is unnecessary. See
Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 07-3907                                                                         Page 2

McAninch, 513 U.S. 432 (1995), a remand for resentencing is appropriate. This is not to
say that Loranger necessarily is entitled to a lower sentence; it is only to say that he is
entitled to be sentenced free of any material misconceptions about his mental condition.
On remand the district court also should consider Loranger’s request that his federal
sentence run concurrently with his undischarged state sentence.
                                                               VACATED AND REMANDED